Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Claims
The claims 1-8 are allowed.  Specifically, the independent Claims 1 and 7 are allowed over the prior art. The dependent Claims are also allowed due to its dependencies to said independent Claims. 
Reasons for allowance
Regarding prior art  rejection: in Reid, only rotating machines are monitored. As soon as measured vibrations exceed a certain limit value, this alone is an indication of damage. In the case of vibrating machines, however, the vibrations are constantly present and to a very high degree. As a result, for an error analysis, data must first be collected or available from which the expert system can conclude on the correct case of damage. The analysis of the data for the preparation of the diagnosis and subsequent   prognosis is therefore a complex procedure. Various damage patterns are determined from various but similar vibration patterns. 
.
Regarding prior art, Claims 1 and 7. Though the prior arts teach, the prior arts fail (see PTO 892 & IDS) to further teach or suggest a combination, specifically 
Claim 1: “a vibrating conveyor or a vibrating screen, whereby the vibratinq machines perform different movement patterns of any complexity in the direction of the x-axis, the y-axis and the z-axis and about the x-axis, the y-axis and the z-axis, wherein 
Generating a knowledge base for an expert system taking into account information provided by the at least one data set in the central data storage for each of the condition monitoring systems and based on theoretical models; to a cause of damage, analyzing the at least one data set in the processing unit connected to the at least one sensor of each of the vibrating machines with the involvement of the knowledge base generated for the expert system, while correlating multiple ones of the characteristic values/condition variables and taking a temporal course of the multiple ones of the characteristic values/condition variables into account; and -2-Application No. 16/410,707 producing and/or displaying, via the processing unit connected to the at least one sensor, a diagnosis and / or a prognosis of an anomaly in the condition of the respective one of the vibrating machines, a recommendation for a maintenance measure or an indication of a failure time of the respective one of the vibrating machines..”.
Claim 7: ” monitoring system for a vibrating machine that performs different movement patterns of any complexity in the direction of the x-axis, the y-axis and the z-axis and about the x-axis, the y-axis and the z-axis, the condition monitoring system; wherein the diagnosis, the recommendation or the indication provided by the processing unit of the condition monitoring system takes place on the basis of information / data from the expert system, generated by the external central processing unit, while correlating multiple ones of the characteristic values/condition variables and taking a temporal course of the multiple ones of the characteristic values/condition variables into account.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-0328. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

M.K.I
Primary Examiner
Art Unit 2864



/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2864